129 F.3d 1462
11 Fla. L. Weekly Fed. C 879
UNITED STATES of America, Plaintiff-Appellee, Cross-Appellant,v.William O. STEELE, Defendant-Appellant, Cross-Appellee.
No. 94-3139.
United States Court of Appeals,Eleventh Circuit.
Dec. 4, 1997.

Leo A. Thomas, Pensacola, FL, William H. Mills, Redden, Mills & Clark, Birmingham, AL, for Defendant-Appellant, Cross-Appellee.
P. Michael Patterson, U.S. Atty., Nancy Hess, Asst. U.S. Atty., Pensacola, FL, William Wagner, Gainesville, FL, for Plaintiff-Appellee, Cross-Appellant.
Appeals from the United States District Court for the Northern District of Florida (No. 94-03055RV), Roger Vinson, Judge.ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion:  117 F.3d 1231, 11
th Cir. July 24, 1997).
Before HATCHETT, Chief Judge, and TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES, BARKETT and HULL, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this curt en banc.  The previous panel's opinion is hereby VACATED.